Citation Nr: 0300085	
Decision Date: 01/03/03    Archive Date: 01/15/03	

DOCKET NO.  00-17 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral 
defective hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diffuse cortical 
atrophy.

4.  Entitlement to service connection for bursitis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
March 1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

This case was previously before the Board in May 2001, at 
which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter.

2.  Chronic tinnitus is not shown to have been present in 
service, or at any time thereafter.

3.  Diffuse cortical atrophy is not shown to have been 
present in service, or for many years thereafter.

4.  Bursitis of the left shoulder is not shown to have 
been present in service, or for many years thereafter.


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).

3.  Diffuse cortical atrophy was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002).

4.  Chronic bursitis of the left shoulder was not incurred 
in or aggravated by active military service, nor may 
osteoarthritis of the left shoulder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, 
complaints or abnormal findings indicative of the presence 
of defective hearing, tinnitus, cortical atrophy, or 
bursitis of the left shoulder.  At the time of the 
veteran's service separation examination in March 1971, 
there was no evidence of any of the disabilities currently 
at issue.

VA general medical and psychiatric examinations conducted 
in August and September 1971, respectively, were negative 
for any evidence whatsoever of defective hearing, 
tinnitus, diffuse cortical atrophy, or bursitis of the 
left shoulder.

VA psychiatric examinations conducted in August 1974 and 
September 1976 were negative for evidence of diffuse 
cortical atrophy.

A VA neurologic examination conducted in September 1995 
was similarly negative for evidence of cortical atrophy.

A CT scan of the veteran's brain conducted at a VA medical 
facility in February 1996 showed evidence of cortical 
sulci which were mildly prominent for the veteran's age.

At the time of VA outpatient treatment in October 1996, 
the veteran's left shoulder displayed a full, active range 
of motion.  The pertinent diagnosis was degenerative joint 
disease of the acromioclavicular joint.

During the course of VA outpatient treatment in December 
1997, the veteran complained of "poor hearing."  The 
pertinent diagnosis was hearing loss.

At the time of VA outpatient treatment in June 1998, the 
veteran gave no history of trauma to his left shoulder.  
The veteran's complaints included pain in his left 
shoulder of 2 weeks' duration.  Radiographic studies of 
the veteran's left shoulder were within normal limits.  
Noted at the time of evaluation was that the veteran's 
left shoulder pain might possibly be the result of 
paravertebral muscle spasm.

During the course of VA outpatient treatment in December 
1998, the veteran complained of a "poor memory" for 
approximately 3 years.

During the course of additional VA outpatient treatment in 
December 1998, the veteran was once again heard to 
complain of left shoulder pain.  Physical examination was 
negative for any evidence of atrophy or pain to palpation.  
There was a full active and passive range of motion of the 
veteran's shoulder.  The pertinent assessment was of no 
clinical evidence of any shoulder problem.

At the time of VA outpatient treatment in late February 
1999, it was noted that a CT scan of the veteran's head 
conducted earlier that month had revealed the presence of 
diffuse cortical atrophy.  Reportedly, the atrophy in 
question was not expected for the veteran's age.

During the course of VA outpatient treatment in late April 
1999, it was noted that an MRI of the veteran's brain 
conducted earlier that month had revealed the presence of 
mild atrophy, slightly out of proportion to the veteran's 
age.  Additionally noted was that the veteran's condition 
was "stable" when compared with a previous CT scan of his 
head conducted in February 1999.

In November 1999, a VA psychiatric examination was 
accomplished.  At the time of examination, the veteran 
complained of confusion, as well as a tendency to "forget 
things" very easily.  Reportedly, the veteran had 
undergone a CT scan of the brain the previous February, as 
well as an MRI, which had shown minimal atrophic changes.  
When seen in November 1999 by the Neurology service, the 
veteran was alert, active, and oriented to person, place, 
and time.  There was no evidence of any major organic 
symptomatology, and the veteran was referred back to 
continue his psychiatric treatment.

At the time of VA outpatient treatment in April 2000, the 
veteran complained of left shoulder pain of 2 to 3 days' 
duration.  On physical examination, the veteran's left 
shoulder showed flexion to 55 degrees, with extension to 
10 degrees, abduction to 55 degrees, and adduction to 
5 degrees.  There was evidence of tenderness in the left 
acromioclavicular joint, though radiographic studies were 
normal.  The clinical assessment was of probable 
acromioclavicular joint pathology versus bursitis.

A VA audiometric examination conducted in May 2000 
revealed findings consistent with hearing within normal 
limits from 250 to 3,000 Hertz in the right ear, with a 
moderate to severe sensorineural hearing loss from 
4,000 Hertz and up, as well as hearing within normal 
limits from 250 to 2,000 Hertz in the left ear, with a 
mild to moderate sensorineural hearing loss from 
3,000 Hertz and up.

Analysis

The veteran in this case seeks service connection for 
chronic defective hearing, tinnitus, diffuse cortical 
atrophy, and bursitis of the left shoulder.  In that 
regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002).  Moreover, where a veteran 
served for 90 days or more during a period of war, and 
osteoarthritis, or an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

For the purpose of applying the laws administered by the 
VA, impaired hearing is considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

In the present case, service medical records, including 
the veteran's service separation examination, are negative 
for history, complaints, or abnormal findings indicative 
of the presence of defective hearing, tinnitus, diffuse 
cortical atrophy, or bursitis of the left shoulder.  The 
earliest clinical indication of the presence of any of the 
disabilities at issue is revealed by a VA outpatient 
treatment record dated in October 1996, more than 25 years 
following the veteran's discharge, at which time there was 
noted the presence of degenerative joint disease of the 
acromioclavicular joint of the veteran's shoulder.  "Poor 
hearing" was first noted no earlier than December 1997, 
once again, more than 25 years following the veteran's 
service separation.

The Board concedes that, in February 1999, there was noted 
the presence of diffuse cortical atrophy which was 
somewhat unexpected for the veteran's age.  However, at no 
time has this atrophy been attributed to any incident or 
incidents of the veteran's period of active service.

Regarding the issue of service connection for chronic 
tinnitus, the Board notes that service medical records 
show no evidence whatsoever of that disability.  Nor has 
it been demonstrated that, since the time of the veteran's 
discharge from service, he has received either treatment 
for, or a diagnosis of, chronic tinnitus.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current hearing loss, 
cortical atrophy, bursitis of the left shoulder, or 
claimed tinnitus with any incident or incidents of his 
period of active military service.  Accordingly, service 
connection for those disabilities must be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5126 
(2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002), as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

However, in the case at hand, it is clear that the VA has 
met its "duty to assist" the claimant in the development 
of all facts pertinent to his claims.  To that end, in 
correspondence of October 2001, and once again during the 
course of a Supplemental Statement of the Case in April 
2002, the veteran was informed of the VA's obligations 
under the new Act and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been procured.  Because no additional evidence has 
identified by the veteran has being available but absent 
from the record, the Board finds that any failure on the 
part of the VA to further notify the veteran what evidence 
would be secured by the VA, and what evidence would be 
secured by the veteran, is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
is of the opinion that no further duty to assist the 
veteran exists in this case.


ORDER

Service connection for bilateral defective hearing is 
denied.

Service connection for tinnitus is denied.

Service connection for diffuse cortical atrophy is denied.

Service connection for bursitis of the left shoulder is 
denied.


		
	Martin F. Dunne
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

